Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities: “arranged perform” in claims 1, 6, and 11.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over “A Software Methodology for Compiling Quantum Programs” to Haner et al., published on May 11, 2016 (“Haner”)(Cited in an IDS).
With respect to claims 1 and 5, Haner discloses in Figs. 1-2 a quantum processing system (e.g., quantum programming languages and compilers” discussed in Abstract) comprising: 
a computer system (e.g., “Quantum computers” discussed in the description of Fig. 1); 
a set of quantum language translators in the computer system, wherein the set of quantum language translators are configured to convert instructions (e.g., as discussed below) for operations in quantum programming languages (e.g., “quantum program” discussed in the description of Fig. 2; Listing 2 in p. 6) into a digital model representation of quantum computer components arranged to perform the operations (e.g., “quantum intermediate representations of the code” discussed in the description of Fig. 2; section IV(B) and IV(C); Listing 4 in p. 9) and to convert the digital model representation of the quantum computer components arranged to perform the operations into the instructions (e.g., as discussed below) for the operations in the quantum programming languages for execution in quantum computers (e.g., “Part of the quantum intermediate representation of Shor’s algorithm after the low-level compilation.  The controlled rotation gates have been decomposed into CNOT< S, H, and T gates” as discussed in the description of Listing 6 in p. 9), wherein each quantum language translator in the set of quantum language translators is for a particular quantum programming language in the quantum programming languages (e.g., “Each of these technologies will have a unique set of native gate operations” in the second paragraph of section V); 
universal gate sets, wherein any operation possible for a particular quantum computer can be performed using a number of gates in a universal gate set in the universal gate sets (e.g., “However, there exist universal gate sets consisting of only a handful of one- and two-qubit gates, that is, gates applied to just one or two qubits simultaneously, which can be used to implement any n-qubit quantum gate” as discussed in the first full paragraph in the right column of p. 3 in Section II); and 
a process manager in the computer system, wherein the process manager is configured to: 
send the instructions (e.g., as discussed below) in a quantum programming language to a quantum language translator in the set of quantum language translators, wherein the quantum language translator configured to handle the quantum programming language and outputs the digital model representation of the quantum computer components; and  
send the digital model representation of the quantum computer components to the quantum language translator such that the quantum language translator outputs the instructions (e.g., as discussed below) for the operations in the quantum programming language using the universal gate selected for a computer type for the particular quantum computer (e.g., “Each of these technologies will have a unique set of native gate operations” as discussed in Section V at the second paragraph).  Haner fails to explicitly disclose using/sending/receiving instructions generated in a programming languages/program/computer system.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that instructions/codes stored on a computer-readable storage media may be used/received/sent in programming languages/program/computer system to perform desired functions; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use, receive, and send for the programming languages/program/computer system disclosed in Figs. 1-2 of Haner the notoriously well-known method of using/receiving/sending instructions/codes stored on a computer-readable storage media performing desired functions for the programming languages/program/computer system because the programming languages/program/computer system disclosed in Figs. 1-2 of Haner requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claim 2, the process manager is configured to determine the universal gate set in the universal gate sets selected, wherein the universal gate set that is selected provides a desired level of performance for a particular quantum computer (e.g., “Each of these technologies will have a unique set of native gate operations” as discussed in Section V at the second paragraph, wherein the operations have desired level of performance for the operations).  
With respect to claim 3, selection of the universal gate set is sent with the instructions to the quantum language translator.  
With respect to claim 4, Haner fails to disclose that the universal gate sets (e.g., “Each of these technologies will have a unique set of native gate operations” as discussed in Section V at the second paragraph) are selected from at least one of Hadamard gates, phase (S) gates, Controlled-X (CNOT) gates, and Toffoli gates; Hadamard gates, phase (S) gates, n/8 (T) gates, and a Controlled-X (CNOT) gates; a Barenco gate (B); a Deutsch gate (D_0) gate; rotation gates R_x (0),Ry (0); rotation gates Rx (0),Ry (0); or a Controlled-Z (CZ) gate.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that universal gate sets may be one of Hadamard gates, phase (S) gates, Controlled-X (CNOT) gates, and Toffoli gates; Hadamard gates, phase (S) gates, n/8 (T) gates, and a Controlled-X (CNOT) gates; a Barenco gate (B); a Deutsch gate (D_0) gate; rotation gates R_x (0),Ry (0); rotation gates Rx (0),Ry (0); or a Controlled-Z (CZ) gate; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use for the universal gate sets (e.g., “Each of these technologies will have a unique set of native gate operations” as discussed in Section V at the second paragraph) in Haner the notoriously well-known universal gate set formed of at least one of Hadamard gates, phase (S) gates, Controlled-X (CNOT) gates, and Toffoli gates; Hadamard gates, phase (S) gates, n/8 (T) gates, and a Controlled-X (CNOT) gates; a Barenco gate (B); a Deutsch gate (D_0) gate; rotation gates R_x (0),Ry (0); rotation gates Rx (0),Ry (0); or a Controlled-Z (CZ) gate because the universal gate sets (e.g., “Each of these technologies will have a unique set of native gate operations” as discussed in Section V at the second paragraph) in Haner requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claims 6-7, the above discussion for claim 1 similarly applies.
With respect to claims 8-10, 12-15, and 17, the above discussion for dependent claims of claim 1 similarly applies.
With respect to claim 11, the process manager is configured to simulate (Section V at the third paragraph (“a simulator can be used to simulate the operation of the native hardware gates”)) the operation of the digital model representation of the quantum computer components arranged to perform the operations.  
With respect to claim 16, Haner fails to specifically disclose that the quantum computer in Figs. 1-2 is one of a superconducting quantum computer and an ion trap quantum computer.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a quantum computer may be a superconducting quantum computer or an ion trap quantum computer; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use for the quantum computer in Figs. 1-2 of Haner the notoriously well-known quantum computer because the quantum computer in Figs. 1-2 of Haner requires a specific implementation in fabrication and the notoriously well-known quantum computer provides such a specific implementation.
With respect to claim 18, the above discussion for claim 1 similarly applies.
With respect to claims 19-27, the above discussion for dependent claims of claims 1 and 6 similarly applies.
With respect to claim 28, the above discussion for claim 1 similarly applies.
With respect to claims 29-30, the above discussion for dependent claims of claim 1 similarly applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842